Citation Nr: 1432009	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-47 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an autoimmune disease, to include a skin disorder (vitiligo).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1976 to January 1989 and September 2001 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing before the Board; however, he withdrew that request in May 2012. 

In December 2013, the Board remanded the case for further development.
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that he was diagnosed with vitiligo of the hands at a VA hospital near California Air National Guard Base, Fresno, California, in December 2001.  Two fellow service members who worked with the Veteran at that time reported that he exhibited symptoms of vitiligo, namely change of pigmentation in the hands.  VA must make as many requests as needed to obtain the referenced VA hospital records.  38 C.F.R. § 3.159(c)(2).

The April 2014 VA medical opinion is not sufficient for deciding the claim.  The opinion does not address the lay evidence of record and the analysis is unclear and incomplete.   Accordingly, reexamination is needed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds it necessary to remand the claim to complete this development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain hospital records (as opposed to service treatment records) pertaining to any autoimmune disease, to include a skin disorder (vitiligo), during December 2001 from the VA Medical Center in Fresno, California, and associated outpatient clinics such as Merced, Oakhurst, and Tulare.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify any autoimmune disease, to include a skin disorder (vitiligo), since September 2007 (the date VA received the Veteran's service connection claim).  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified autoimmune disease had its onset during, or is related to, the Veteran's active service.  

The examiner must address whether (i) statements from the Veteran and his fellow service members, dated February 2008, and/or (ii) the special occupational physical report, dated April 24, 2002, indicate that the Veteran incurred vitiligo during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

